Allowable Subject Matter
Claims 25 – 36 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 25, 29, and 33 recite similar subject matter and are allowed under the same rationale. Reference is made herein to claim 25 as the representative claim.
Claim 25 is directed to non-transitory machine readable storage medium storing instructions which when executed by a processor provide wireless communication of multimedia content in a cellular network, wherein the instructions specifically cause the processor to perform a video rate adaptation algorithm to determine a second bit rate corresponding to a bit rate to be used to communicate the video frame, the video rate adaptation algorithm based on the average physical layer goodput, the first bit rate, and further on higher layer parameters corresponding to video communication by the MTSI-based UE, determine the second bit rate from the video adaptation algorithm, and sending the video frame for transfer from the MTSI-based UE at the second bit rate and subject to a delay constraint.
Applicant’s arguments, found on pages 7 – 19 of Remarks dated 5/2/2022, wherein Applicant alleges, “Bouazizi is concerned about representations regarding media component consumption at a client node, not regarding bit rate adaptation for the transfer of video content from a client device” and the prior art fails to teach “sending the video frame for transfer from the MTSI-based UE subject to a delay constraint”, have been fully considered and found persuasive. The prior art, taken alone or in combination, fails to teach the claimed invention as a whole and fails to render the claimed invention obvious. As such, the claimed invention of claims 25 – 36 is allowed as the prior art fails to teach the claimed invention as a whole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.B/               Examiner, Art Unit 2454                                                                                                                                                                                         

/MOHAMED A. WASEL/               Primary Examiner, Art Unit 2454